Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “activate or reactivate the function” in lines 3-4. There is an insufficient antecedent base for this limitation. Further, it is unclear what function is being activated. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16, 18-19, 21-22, is/are rejected under 35 U.S.C. 102 as being anticipated by Teranuma (US 20190183321).
In regards to claim 12, Teranuma discloses a medical image processing apparatus (image output system 1; Control device 100; central processing unit (CPU) 110; Para [0042], [0045]; FIGS 1-3) comprising: 
processing circuitry (CPU 110; FIGS 1-3 para [0042], [0045]); and 
a memory (memory 120; Para [0053]; FIG. 3) storing instructions (Para [0054]) that when executed by the processing circuitry causes the processing circuitry to be configured to: 
process (CPU 110 and memory 120 perform processes stored in the memory 120, para [0054]. The processes include image rotation and display in a display, para [0066]-[0069]. Also see, para [0042], [0056]-[0057]) a medical captured image captured by an imaging device that images an observation target in correspondence with a target display apparatus (Control device 100 rotates the image and displays in a display 300. CPU 110; Para [0042]; The left most display can be considered as primary display and one of the right displays can be considered as target 
wherein the processing circuitry is further configured to process the medical captured image by being configured to rotate the medical captured image on a basis of a relative arrangement relationship of the target display apparatus with respect to a set primary display apparatus (In FIG. 8, for each line of sight of operating surgeon, and for the corresponding display, the image is rotated based on the line of sight of the surgeon so that the operating surgeon is able to easily understand the positional relationship among the organs, the treatment instruments 400, and the like. Para [0071].  For example, when the line of sight of the surgeon, Y is 135 degree, FIG. 8, the image is rotated by 135 degree and displayed in the third display from left. Para [0069]; Here, for reference, Orientation of photographing direction of camera 200A is taken as 0 degree, FIG. 8. When the line of sight, Y is 90 degree, the image is rotated by 90 degree and displayed on the second display from left. Para [0070]; Thus, when the image is rotated, the rotation is made based on relative arrangement of each display to match with the line of sight of the surgeon.  The left most display can be considered as primary display and one of the right displays can be considered as target displays. On each display the image is rotated by 45 degree more than the previous display. FIG. 8; The rotation of the images is processed by the control 100, FIG. 3, comprising memory 120 and CPU 110. Para [0054], [0066]-[0069]).
In regards to claim 13, Teranuma discloses the medical image processing apparatus according to claim 12, wherein in a case in which multiple target display apparatuses exist (multiple target display are shown in FIG. 8), the processing circuitry is further configured to process the medical captured image by being configured to rotate the medical captured image on the basis of the relative arrangement relationship for each of the target display apparatuses (The 
In regards to claim 14, Teranuma discloses medical image processing apparatus according to claim 12, wherein in a case in which the target display apparatus is the primary display apparatus, the processing circuitry is further configured to process the medical captured image by not rotating the medical captured image (When the line of sight Y, becomes 0 degree, in FIG. 8 (i.e. when the surgeon faces in the same direction as the photographing axis of camera), the image would not be required to rotate at all. Para [0069], [0071]. The display corresponding to this would be the target or primary display For example, when the orientation of the camera and body of line-of-sight of the surgeon is the same. In FIG. 8, if the line of sight is 45 degree and the camera orientation is also 45 degree, no rotation is needed. This corresponds to first display from left in FIG. 8.).
In regards to claim 15, Teranuma discloses medical image processing apparatus according to claim 12, wherein the processing circuitry is further configured to process the medical captured image by rotating the medical captured image in correspondence with a relative angle of the target display apparatus with respect to the primary display apparatus (Considering left most display as primary display, the rotation of the images on the other display is based on the angle between the displays (Intersection between the normal lines (line-of-sights) in the display. FIG. 8; para [0069]-[0071]).
In regards to claim 16, Teranuma discloses medical image processing apparatus according to claim 15, wherein the relative angle is specified on a basis of a detection result of 
In regards to claim 18, Teranuma discloses medical image processing apparatus according to claim 12, wherein the processing circuitry is further configured to control a display of the medical captured image on a display screen of the target display apparatus (The photographed image is rotated and displayed based on the line-of-sight direction of a medical doctor. Para [0087]; Based on the angular location of the display, the image is rotated. Para [0069]-[0071]).
In regards to claim 19, Teranuma discloses a medical observation apparatus (image output system 1; Control device 100; central processing unit (CPU) 110; Para [0042], [0045]; FIGS 1-2) comprising: 
an imaging device (a camera 200A; para [0019]) configured to image an observation target; and 
a memory (memory 120; Para [0053]; FIG. 3) storing instructions (Para [0054]) that when executed by processing circuitry causes the processing circuitry to be configured to: 
process (CPU 110 and memory 120 perform processes stored in the memory 120, para [0054]. The processes include image rotation and display in a display, para [0066]-[0069]. Also see para [0042], [0056]-[0057]) a medical captured image captured by the imaging device in correspondence with a target display apparatus (Control device 100 rotates the image and displays in a display 300. CPU 110; Para [0042]; The left most display can be considered as primary display and one of the right displays can be considered as target displays. On each display the image is rotated by 45 degree more than the previous display. FIG. 8), wherein the processing circuitry is further configured to process the medical captured image by being 
In regards to claim 21, Teranuma discloses the medical observation apparatus according to claim 19, wherein the imaging device is inserted into an inside of a body of a patient and images the inside of the body as the observation target (Camera 200A is an endoscope; FIG. 8; Para [0042], [0112]).
In regards to claim 22, Teranuma discloses an image processing method (Image is rotated by a control device 100; para [0042]; FIGS. 2-3), executed by a medical image processing apparatus, comprising: 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranuma in view of Khait (US 20120271104).
In regards to claim 17, Teranuma discloses the medical image processing apparatus according to claim 12, however, does not positively disclose wherein the processing circuitry is further configured to activate or deactivate the function on a basis of a predetermined operation. 
An analogous art Khait is directed to imaging device (abstract) and teaches wherein the processing circuitry is further configured to activate or deactivate a function on a basis of a predetermined operation (frame capture rate is activated based on power use of the device. Para [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teranuma in accordance with the teaching of Khait so that energy consumption of the device may be controlled (abstract of Khait).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranuma in view of Ortmaier (US 20110190937).
In regards to claim 20, Teranuma discloses the medical observation apparatus according to claim 19, however does not positively disclose an arm including multiple links joined to each other by one or multiple joint sections, wherein the imaging device is supported by the arm.
An analogous art Ortmaier is directed to medical work station and to an operating device (abstract) and teaches an arm including multiple links joined to each other by one or multiple joint sections (Linked robot arms M1-M3; para [0021]; FIG. 1), wherein the imaging device is supported by the arm (camera W3 is attached to the arms and computer 3. Para [0021]).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795